Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05 July 2022 has been entered.

Status of Claims
	Claims 1, 2, 4-7, 13, 14 and 17-28 are pending.
Claims 1, 2, 4-7, 13, 14 and 17-28 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2018/061101, 05/02/2018.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of EP17169822.8, 05/05/2017, was filed on 01 November 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1, 2, 4-7, 13, 14 and 17-28 have the effective filing date of 05 May 2017.

It is noted that the Filing Receipt received 31 January 2020 contains an error. The date of the foreign priority document is incorrectly cited as “05/02/2017”. However, this date should read “05/05/2017”, as it appears in the Application Data Sheet filed 05 July 2022. 

Specification
The disclosure is objected to because of the following informalities:

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1), MPEP 608.01(o), MPEP 608.01(l) and MPEP 2173.03.  See also MPEP 2163.06 (III). Correction of the following is required:

Claims 14, 24 and 25 recite: “…, wherein the composition does not comprise a Lactobacillus probiotic.”

However, the term ‘Lactobacillus’ is not recited in the specification.
In order to provide proper antecedent basis, Applicant should indicate where in the specification the concept in the claimed subject matter is explained, described or defined, or submit an appropriate amendment to the specification which provides clear antecedent basis for the term appearing in the claimed subject matter, without introducing new matter (MPEP 608.01(o) and MPEP 2163.06 (III)) or the claims can be canceled.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claims 6, 18 and 21 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 6, 18 and 21 fail to comply with the written description requirement, because the claim texts recite limitations which are not described in the specification and/or which encompass a claim breadth which is not supported by the specification.

Claims 6, 18 and 21 recite: “…wherein the method comprises administrating the Bifidobacterium longum ATCC BAA-999 in an amount of about 1 x 108 CFU or more per day to the infant.”

The specification recites one working example in which the daily administered amount of B. longum ATCC BAA-999 is stated as 1.0x1010 CFU (originally-filed specification, pg. 18, lines 1-2, cont. Example 2). It is not clear that the probiotic strain can be administered safely and effectively, with regard to treating colic, reducing cerebral brain activity, and reducing the frequency and/or duration of crying, at all amounts over 1x108 CFU per day.

MPEP 2163.03 (V) states: The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.” Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).

To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the claimed subject matter, the claims may be amended to recite an amount of B. longum that is supported by the specification or the claims describing administering 1x108 CFU or more may be canceled.

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 18, 19, 21 and 22 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 6, 7, 18, 19, 21 and 22 are indefinite because the metes and bounds of the claimed subject matter are not clear.

Claims 6, 7, 18, 19, 21 and 22 recite the relative term ‘about’.

Claims 6, 18 and 21 recite: “…, wherein the method comprises administrating the Bifidobacterium longum ATCC BAA-999 in an amount of about 1 x 108 CFU or more per day to the infant.”
Claims 7, 19 and 22 recite: “…, wherein the method comprises administrating the Bifidobacterium longum ATCC BAA-999 in an amount of about 1 x 108 to about 5 x 1011 CFU per day to the infant.”

The specification does not explain, describe or define the term ‘about’ within the context of the claimed subject matter. Therefore, there is no standard for measuring the range(s) that is/are encompassed by the phrases ‘about 1 x 108 CFU or more per day’ and ‘about 5 x 1011 CFU per day.  
MPEP 2173.05 recites, in part: If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree)... (See MPEP 2173.05 (b)(I).). An American English dictionary definition of the word ‘about’ is: reasonably close to. This term will be defined by its plain meaning at the discretion of the Examiner, as it applies to the claim language (see MPEP 2111.01).
For the purpose of compact prosecution, the claim will be interpreted to mean that the prior art need only show an amount of B. longum bacteria that is reasonably close to the claimed levels of CFU per day, within the context of the claimed subject matter.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 2, 4-7, 13, 14 and 17-26 under 35 U.S.C. §103 as being unpatentable over DiGioia et al. in view of Bergonzelli Degonda et al., in the Final Office Action mailed 05 January 2022, is withdrawn in view of further search and consideration of the claimed subject matter.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 7, 13, 14, 21, 22, 25 and 26 are rejected under 35 U.S.C. §103 as being unpatentable over Cune Castellana et al. (International Patent Application Publication No. WO 2015/018883 A2).

Cune Castellana et al. addresses some of the limitations of claims 1 and 4, and the limitations of claims 6, 7, 13, 14, 21, 22, 25 and 26.
Regarding claims 1, 4, 14 and 26, Cune Castellana et al. shows new compositions and remedies useful in the amelioration of excessive crying in infants (pg. 5, lines 12-14). A method for ameliorating excessive crying in infants comprises administering to said infant an effective amount of the described bacterial composition (pg. 8, lines 33-35). The bacteria most commonly used in probiotic formulations are from Lactobacillus and Bifidobacteria genus (pg. 5, lines 20-21). In one embodiment, the described invention relates to the strain of Bifidobacterium longum CECT 7894 (pg. 9, lines 10-11). Strains Pediococcus pentosaceus CECT 8330 and Bifidobacterium longum CECT 7894 both share various functional properties that make them suitable for their use in the amelioration of excessive crying in infants, by using the strains separately or together in a single composition (pg. 14, lines 17-20). The bacterial composition of the described invention is useful in the amelioration of excessive crying associated with infant colic. The term "infant colic" is understood herein as unexplained and inconsolable crying ("fussy") which causes distress to parents. The term "fussy" is a very subjective measure due to the difficulty for parents and physicians to categorize the type of crying. Besides, excessive crying behavior (easy to calm or not) may be indicative of colic. Consequently, one of the most often cited inclusion criteria of colicky infants is based on a time rule (i.e. based on Wessel's criteria) as: more than 3 hours of crying per day for at least 1 week (pg. 15, lines 20-29 [Claim 1- A method for the treatment or prophylaxis of infant colic in an infant in need thereof, the method comprising administering a composition comprising Bifidobacterium longum to the infant] [Claim 4- A method of reducing frequency and/or duration of episodes of irritability, fussing and/or crying in a subject with infant colic, the method comprising administering Bifidobacterium longum or a composition thereof to the subject] [Claims 14 and 26- the composition does not comprise a Lactobacillus probiotic]).

Compare to Applicant’s working examples in which daily crying time is measured as an indicator of infant colic (originally-filed specification, pg. 3, lines 15-34, Figs. 2A-2C). Compare to Applicant’s description of infant colic: “Infant colic is characterized by prolonged episodes of crying (especially a high pitched scream) and typically affects about 10-30% of babies” (spec., pg. 1, lines 11-12).

Regarding claims 6, 7, 21 and 22, Cune Castellana et al. shows that the bacterial composition comprises from 104 to 1012 cfu/g of cells of Bifidobacterium longum CECT 7894 (pg. 13, lines 18-19). The strains of the invention are present in the composition in an amount giving an effective daily dose of from 107 to 1012 CFU, according to the current legislation, preferably from 109 to 1011 cfu (pg. 22, lines 24-27 [Claims 6 and 21- the method comprises administrating the Bifidobacterium longum in an amount of about 1 x 108 CFU or more per day to the infant] [Claims 7 and 22- the method comprises administrating the Bifidobacterium longum in an amount of about 1 x 108 to about 5 x 1011 CFU per day to the infant]).
Regarding claims 13 and 25, the composition may be formulated as the described bacterial composition for the manufacture of a food supplement, a medicament, an infant formula, an edible product or a food product for the amelioration of excessive crying in infants (pg. 8, lines 29-32 [Claims 13 and 25- the composition is in a form selected from a group which includes an infant formula and an infant supplement]).

Cune Castellana et al. does not show: 1) Bifidobacterium longum ATCC BAA-999 [Claims 1 and 4].

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the treatment or prophylaxis of infant colic and the method of reducing frequency and/or duration of crying in a subject with infant colic, as shown by Cune Castellana et al., by substituting the Bifidobacterium longum CECT 7894 shown by Cune Castellana et al., with instantly-claimed strain Bifidobacterium longum ATCC BAA-999 [Claims 1 and 4], with a reasonable expectation of success, because instantly-claimed strain B. longum ATCC BAA-999 can treat infant colic by reducing the frequency and/or duration of infant crying via administration of a composition comprising B. longum strain ATCC BAA-999, which is the bacterial strain and method shown by Cune Castellana et al. (MPEP 2143 (I)(B(3)).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' strain differs, and if so to what extent, from the strains discussed in the references.  Accordingly, it has been established that the prior art strain(s), which have/has the same genus and species classification and share the property of being able to treat colic, and the frequency and/or duration of crying in an infant with colic demonstrate(s) a reasonable probability that it is identical to the strain as claimed. Therefore, the burden of establishing novelty by objective evidence is shifted to Applicants (MPEP 2112 (III) and (V)).
Merely because a characteristic of a known strain is not disclosed in a reference does not make the known strain patentable. The known strain possesses inherent characteristics which might not be displayed in the tests used the reference. However, the microbe disclosed may be the same microbe as claimed. Clear evidence that the strain(s) of the cited prior art do(es) not possess a critical characteristic that is possessed by the claimed strain, would advance prosecution and might permit allowance of claims to Applicants' strain.
One of ordinary skill in the art would have been motivated to have made that modification, because Cune Castellana et al. shows that the described bacterial compositions can treat other conditions characterized by gastrointestinal disturbances associated with inflammation, including induction of IL-10 production. In addition, B. longum strain CECT 7894 was more efficient in inhibiting the growth of almost all of the pathogenic bacteria compared to Lactobacillus reuteri. In addition, the B. longum strain did not produce gas while L. reuteri did produce gas (pg. 16, lines 7-29). That is, Bifidobacterium longum strain CECT 7894 has further therapeutic characteristics which would motivate one of ordinary skill in the art to substitute this strain for other B. longum strains administered for a similar purpose; i.e., to treat colic, and reduce infant crying related to infant colic. In addition, these teachings of Cune Castellana et al. provide motivation for not including a Lactobacillus probiotic in the described composition.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 5, 20, 27 and 28 are rejected under 35 U.S.C. §103 as being unpatentable over Cune Castellana et al., as applied to claims 1, 4, 6, 7, 13, 14, 21, 22, 25 and 26 above, and further in view of Hamaguchi et al. ((2004) Neurogastroenterol. Motil. 16: 299-309).

Cune Castellana et al. further teaches that infant colic may well be caused by gastrointestinal disturbances, such as immaturity of the gut, spastic colon, food hypersensitivity, altered gut microbiota, and gas production (pg. 1, lines 25-32). The described bacterial strains (i.e., Pediococcus pentosaceus CECT 8330 and Bifidobacterium longum CECT 7894) have the advantage that they do not produce gas. Heterofermentative bacteria produce CO2 and ethanol, as well as lactic acid, by glucose fermentation. Ethanol could influence intestinal motility producing abdominal distention characteristic of colicky infants. CO2 can lead to meteorism (accumulation of gas) and flatulence, also typical of colicky infants. A higher presence of heterofermentative strains have been described in colicky infants. In contrast, the strains of the described invention do not produce ethanol nor CO2, thus not causing disturbances to infants in this sense (pg. 14, lines 25-32).
Regarding some of the limitations of claim 28, the infants have an age of from three weeks to twelve months (pg. 15, lines 31-32). 

Cune Castellana et al., as applied to claims 1, 4, 6, 7, 13, 14, 21, 22, 25 and 26 above, does not show: 1) the infant has been identified as having an increased cerebral activity [Claims 5 and 20]; 2) the infant has been identified as having the increased cerebral activity in a brain region selected from the group consisting of amygdala, orbitofrontal cortex, anterior cingulate cortex, and combinations thereof [Claim 27]; and 3) the infant has been identified as having the increased cerebral activity at 5-6 weeks after birth [Claim 28].

	Hamaguchi et al. provides information that would have motivated one of ordinary skill in the art to have expected that the infants exhibiting ‘colicky’ behavior, shown by Cune Castellana et al., would have increased brain activity, including in certain areas of the brain, by way of addressing the limitations of claims 5, 20 and 27.
	Hamaguchi et al. teaches that limited information has been provided on the influence of gastrointestinal tract stimulation on the brain. The aim of the described study was to determine the specific regions of the brain that are responsible for visceral perception and emotion provoked by distention of the descending colon in humans (pg. 299, column 1, Abstract [nexus to Cune Castellana et al.] [abdominal distention in infants with colic]).
	Regarding claims 5, 20 and 27, colonic distention stimuli were induced with a
computerized barostat pump, which inflated the taped bag at a rate of 38 mL per s. First, the subject underwent a sham stimulation with bag pressure of 0 mmHg. Thereafter, the colon was stimulated with bag pressures of 0, 20 and 40 mmHg for 80 s. After each stimulation, the subjects were asked to report the following seven items of visceral sensation or emotion: abdominal discomfort, abdominal distention, abdominal pain, urgency for defecation, perceived stress, sleepiness and anxiety (pg. 300, column 1, last para.). As shown in Fig. 2, colonic distention with an intensity of 0, 20 and 40 mmHg induced significant activation in the cortical and subcortical regions of the brain, with activation of the orbital gyrus, inferior frontal gyrus and thalamus (pg. 301, column 2, para. 1; and pg. 302, Fig. 2). Colonic distention pressure dependently induced visceral perception and emotion, which significantly correlated with activation of specific regions of the brain including the prefrontal, anterior cingulate, parietal cortices, insula, pons, and the cerebellum (pg. 299, column 1, Abstract). Specific projections of the medial network to the priaqueductal grey, hypothalamus and amygdala presumably mediate integrated autonomic and antinociceptive responses to acute aversive stimuli. Therefore, our results suggest that stimulation with 40 mmHg causes enough visceral pain which activates the descending pain inhibitory system (pg. 305, column 1, para. 1 thru column 2, lines 1-4 [Claims 5 and 20- the infant or subject has been identified as having an increased cerebral activity] [Claim 27- the infant has been identified
as having the increased cerebral activity in a brain region selected from a group which includes the amygdala, orbitofrontal cortex, anterior cingulate cortex, and combinations thereof]).

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the treatment or prophylaxis of infant colic and the method of reducing frequency and/or duration of crying in a subject with infant colic, as shown by Cune Castellana et al., as applied to claims 1, 4, 6, 7, 13, 14, 21, 22, 25 and 26 above, by identifying infants with colic as having increased cerebral activity [Claims 5 and 20], the said increased activity occurring in specific regions of the brain, including the amygdala, orbitofrontal cortex, anterior cingulate cortex, and combinations thereof [Claim 27], with a reasonable expectation of success.
Hamaguchi et al. shows that various levels of colonic distention causes intestinal discomfort, which, in turn, causes an increase in activity in specific areas of the brain. Although Hamaguchi et al. does not relate the phenomenon of colonic distention to infants with colic specifically (but to patients with IBS (irritable bowel syndrome) (pg. 299, column 1, Abstract), it would have been obvious to one of ordinary skill in the art that the colicky infants, shown by Cune Castellana et al., would exhibit increased cerebral activity (similar to the (human) adults in the study shown by Hamaguchi et al.), in view of the teaching of Cune Castellana et al. that there are a variety of likely causes of infant colic, which include gas production, causing or independent of, abdominal distention (MPEP 2143 (I)(G)).
It would have been further obvious to have identified infants as having increased cerebral activity at 5-6 weeks after birth [Claim 28], with a reasonable expectation of success, because Cune Castellana et al. teaches that the infants being treated for colic via administration of the a bacterial composition comprising Bifidobacterium longum can be from three weeks to twelve months of age. Therefore, one of ordinary skill in the art would presume that all infants being treated for colic would exhibit concomitant increased brain activity at the same time (MPEP 2143 (I)(G) and MPEP 2144 (I)). Even in the absence of Cune Castellana et al., it would have been obvious to one of ordinary skill in the art to have treated infants identified as having increased cerebral activity at any age (including at 5-6 weeks after birth) at which said infants exhibited colicky behavior, barring a showing of criticality for the specific limitation (MPEP 2144.05 (II)(A) and (III)(A)).
One of ordinary skill in the art would have been motivated to have made that modification, because, aside from the other therapeutically beneficial properties of Bifidobacterium longum, as taught by Cune Castellana et al. (e.g., lack of intestinal gas production and reduction of intestinal pathogenic bacteria), Hamaguchi et al. now suggests that increased brain activity could be reduced by reducing abdominal or colonic distention caused by gas production- and Cune Castellana et al. shows that B. longum CECT 7894 did not produce gas (pg. 29, lines 23-24, Example 3). One of ordinary skill in the art would anticipate, in view of the various visceral and emotional disturbances caused by colonic distention, as taught by Hamaguchi et al., that decreasing brain activity would augment or optimize the calming effect caused by reducing abdominal discomfort in an infant with colic via administration of Bifidobacterium longum. For example, an increased calming effect could promote the longevity or quality of the infant’s sleep.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 2, 17-19, 23 and 24 are rejected under 35 U.S.C. §103 as being unpatentable over Cune Castellana et al. (International Patent Application Publication No. WO 2015/018883 A2) in view of Savignac et al. ((2015) Behav. Brain Res. 287: 59-72), and Hamaguchi et al. ((2004) Neurogastroenterol. Motil. 16: 299-309).

Cune Castellana et al. addresses some of the limitations of claim 2, and the limitations of claims 18, 19, 23 and 24.
Regarding claims 2 and 24, Cune Castellana et al. shows new compositions and remedies useful in the amelioration of excessive crying in infants (pg. 5, lines 12-14). A method for ameliorating excessive crying in infants, comprises administering to said infant an effective amount of the described bacterial composition (pg. 8, lines 33-35). The bacteria most commonly used in probiotic formulations are from Lactobacillus and Bifidobacteria genus (pg. 5, lines 20-21). In one embodiment, the described invention relates to the strain of Bifidobacterium longum CECT 7894 (pg. 9, lines 10-11). Strains Pediococcus pentosaceus CECT 8330 and Bifidobacterium longum CECT 7894 both share various functional properties that make them suitable for their use in the amelioration of excessive crying in infants, by using the strains separately or together in a single composition (pg. 14, lines 17-20). The bacterial composition of the described invention is useful in the amelioration of excessive crying associated with infant colic. The term "infant colic" is understood herein as unexplained and inconsolable crying ("fussy") which causes distress to parents. The term "fussy" is a very subjective measure due to the difficulty for parents and physicians to categorize the type of crying. Besides, excessive crying behavior (easy to calm or not) may be indicative of colic. Consequently, one of the most often cited inclusion criteria of colicky infants is based on a time rule (i.e. based on Wessel's criteria) as: more than 3 hours of crying per day for at least 1 week (pg. 15, lines 20-29 [Claim 2- A method comprising administering a composition comprising Bifidobacterium longum to an infant with colic] [Claim 24- the composition does not comprise a Lactobacillus probiotic]).

Compare to Applicant’s description of infant colic: “Infant colic is characterized by prolonged episodes of crying (especially a high pitched scream) and typically affects about 10-30% of babies” (spec., pg. 1, lines 11-12).

Regarding claims 18 and 19, Cune Castellana et al. shows that the bacterial composition comprises from 104 to 1012 cfu/g of cells of Bifidobacterium longum CECT 7894 (pg. 13, lines 18-19). The strains of the invention are present in the composition in an amount giving an effective daily dose of from 107 to 1012 CFU, according to the current legislation, preferably from 109 to 1011 cfu (pg. 22, lines 24-27 [Claim 18- the method comprises administrating the Bifidobacterium longum in an amount of about 1 x 108 CFU or more per day to the infant] [Claim 19- the method comprises administrating the Bifidobacterium longum in an amount of about 1 x 108 to about 5 x 1011 CFU per day to the infant]).
Regarding claim 23, the composition may be formulated as the described bacterial composition for the manufacture of a food supplement, a medicament, an infant formula, an edible product or a food product for the amelioration of excessive crying in infants (pg. 8, lines 29-32 [Claim 23- the composition is in a form selected from a group which includes an infant formula and an infant supplement]).

Cune Castellana et al. further teaches that infant colic may well be caused by gastrointestinal disturbances, such as immaturity of the gut, spastic colon, food hypersensitivity, altered gut microbiota and gas production (pg. 1, lines 25-32). The described bacterial strains (i.e., Pediococcus pentosaceus CECT 8330 and Bifidobacterium longum CECT 7894) have the advantage that they do not produce gas. Heterofermentative bacteria produce CO2 and ethanol, as well as lactic acid, by glucose fermentation. Ethanol could influence intestinal motility producing abdominal distension characteristic of colicky infants. CO2 can lead to meteorism (accumulation of gas) and flatulence, also typical of colicky infants. A higher presence of heterofermentative strains have been described in colicky infants. In contrast, the strains of the described invention do not produce ethanol nor CO2, thus not causing disturbances to infants in this sense (pg. 14, lines 25-32). The infants have an age of from three weeks to twelve months (pg. 15, lines 31-32). 

Cune Castellana et al. does not show: 1) Bifidobacterium longum ATCC BAA-999 [Claim 2]; 2) a method for reducing cerebral activity [Claim 2]; and 3) the infant has been identified as having an increased cerebral activity [Claim 17].

Savignac et al. provides information that would have motivated one of ordinary skill in the art to have expected that the composition comprising Bifidobacterium longum, shown by Cune Castellana et al., would reduce cerebral activity in an infant with colic, by way of addressing the limitations of claim 2.
Regarding claim 2, Savignac et al. teaches that increasing evidence suggests that a brain–gut–microbiome axis exists, which has the potential to play a major role in modulating behavior. The potential of two Bifidobacteria strains to modulate cognitive processes and visceral pain sensitivity was investigated, including Bifidobacterium longum 1714 (pg. 59, Abstract). Bifidobacteria ssp were chosen for their reported high beneficial effects on host health, gastrointestinal disorders and their suspected therapeutic effects on psychiatric disorders (pg. 67, column 1, para. 1). Probiotics, and especially Bifidobacteria ssp have shown particular efficiency against one of the core symptoms of IBS, visceral pain. This latter has been shown in the Savignac laboratory to be associated with the activation of different regions of the prefrontal cortex and amygdala, which is suspected to be positively modulated by the two Bifidobacteria strains that are being tested in the study described here on anxiety (pg. 60, column 1, last para. (Savignac et al. (2014) Neurogastroenterol. Motil. 26: 1615-1627; incorporated by reference and provided here)). The results shown here fit with previous findings which showed that B. longum 1714 decreased anxiety in BALB/c mice (pg. 69, column 1, last para.). Strains of bacteria of the Bifidobacteria genus have been widely shown to improve gut health and visceral pain, and to modulate colonic neurons that may be associated with pain perception (pg. 69, column 1, para. 1).

That is, Savignac et al. shows that the administration of Bifidobacterium longum strain 1714 results in the reduction of visceral pain, which is related to stimulation of the prefrontal cortex and amygdala, and also shows that the same B. longum strain reduces anxiety levels in mice (confronted with stress-inducing tasks).

Hamaguchi et al. provides information that would have motivated one of ordinary skill in the art to have expected that the infants exhibiting ‘colicky’ behavior, shown by Cune Castellana et al., would have increased brain activity, by way of addressing the limitations of claim 17.
Hamaguchi et al. also provides information that would have motivated one of ordinary skill in the art to have expected that administering a composition comprising a Bifidobacterium species that reduces intestinal gas, as shown by Cune Castellana et al., would have reduced cerebral activity in an infant with colic, by way of addressing the limitations of claim 2.
	Hamaguchi et al. teaches that limited information has been provided on the influence of gastrointestinal tract stimulation on the brain. The aim of the described study was to determine the specific regions of the brain that are responsible for visceral perception and emotion provoked by distention of the descending colon in humans (pg. 299, column 1, Abstract [nexus to Cune Castellana et al.] [abdominal distention in infants with colic]).
	Regarding claim 17, colonic distention stimuli were induced with a
computerized barostat pump, which inflated the taped bag a rate of 38 mL per s. First, the subject underwent a sham stimulation with bag pressure of 0 mmHg. Thereafter,
the colon was stimulated with bag pressures of 0, 20 and 40 mmHg for 80 s. After each stimulation, the subjects were asked to report the following seven items of visceral
sensation or emotion: abdominal discomfort, abdominal distention, abdominal pain, urgency for defecation, perceived stress, sleepiness and anxiety (pg. 300, column 1, last para.). As shown in Fig. 2, colonic distention with an intensity of 0, 20 and 40 mmHg induced significant activation in the cortical and subcortical regions of the brain, with activation of the orbital gyrus, inferior frontal gyrus and thalamus (pg. 301, column 2, para. 1 and pg. 302, Fig. 2). Colonic distention pressure dependently induced visceral perception and emotion, which significantly correlated with activation of specific regions of the brain including the prefrontal, anterior cingulate, parietal cortices, insula, pons, and the cerebellum (pg. 299, column 1, Abstract). Specific projections of the medial network to the priaqueductal grey, hypothalamus and amygdala presumably mediate integrated autonomic and antinociceptive responses to acute aversive stimuli. Therefore, our results suggest that stimulation with 40 mmHg causes enough visceral pain which activates descending pain inhibitory system (pg. 305, column 1, para. 1 thru column 2, lines 1-4 [Claims 17- the infant has been identified as having an increased cerebral activity]). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for reducing cerebral activity in an infant with colic, as shown by Cune Castellana et al. in view of Savignac et al., and Hamaguchi et al., by substituting the Bifidobacterium longum CECT 7894 shown by Cune Castellana et al., with instantly-claimed strain Bifidobacterium longum ATCC BAA-999 [Claim 2], with a reasonable expectation of success, because instantly-claimed strain B. longum ATCC BAA-999 can treat infant colic by reducing the frequency and/or duration of infant crying via administration of a composition comprising B. longum strain ATCC BAA-999, which is the strain and a method shown by Cune Castellana et al. (MPEP 2143 (I)(B(3)).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' strain differs, and if so to what extent, from the strains discussed in the references.  Accordingly, it has been established that the prior art strain(s), which have/has the same genus and species classification and share the property of being able to treat colic, and the frequency and/or duration of crying in an infant with colic demonstrate(s) a reasonable probability that it is identical to the strain as claimed. Therefore, the burden of establishing novelty by objective evidence is shifted to applicants (MPEP 2112 (III) and (V)).
Merely because a characteristic of a known strain is not disclosed in a reference does not make the known strain patentable. The known strain possesses inherent characteristics which might not be displayed in the tests used the reference. However, the microbe disclosed may be the same microbe as claimed. Clear evidence that the strain(s) of the cited prior art do(es) not possess a critical characteristic that is possessed by the claimed strain, would advance prosecution and might permit allowance of claims to Applicants' strain.
One of ordinary skill in the art would have been motivated to have made that modification, because Cune Castellana et al. shows that the described bacterial compositions can treat other conditions characterized by gastrointestinal disturbances associated with inflammation, including induction of IL-10 production. In addition, B. longum strain CECT 7894 was more efficient in inhibiting the growth of almost all the pathogenic bacteria compared to Lactobacillus reuteri. In addition, the B. longum strain did not produce gas while L. reuteri did produce gas (pg. 16, lines 7-29). That is, Bifidobacterium longum strain CECT 7894 has further therapeutic characteristics which would motivate one of ordinary skill in the art to substitute this strain for other B. longum strains administered for a similar purpose; i.e., to treat colic, and reduce infant crying related to infant colic. In addition, these teachings of Cune Castellana et al. provide motivation for not including a Lactobacillus probiotic in the described composition.
It would have been further obvious to have reduced cerebral activity in an infant with colic by administering a composition comprising a Bifidobacterium longum strain [Claim 2], as shown by Cune Castellana et al., with a reasonable expectation success, in view of the teachings of Savignac et al. Savignac et al. shows that administering strain B. longum 1714 to mice reduced visceral pain, which activates specific areas of the brain [nexus to Hamaguchi et al.], and also shows that B. longum 1714 reduced anxiety in mice confronted with stress-inducing tasks. Therefore, it would have been obvious to one of ordinary skill in the art of probiotic therapeutics to have administered the composition(s) comprising B. longum, shown by Cune Castellana et al., to infants with colic in order to reduce cerebral activity, because Savignac et al. shows that administration of a B. longum strain reduces physiological and mental symptomology (e.g., colonic discomfort) which would be associated with colicky infants, as also shown by Cune Castellana et al. (MPEP 2143 (I)(G)). 
It would have been further obvious to have identified infants with colic as having increased cerebral activity [Claim 17], with a reasonable expectation of success. Hamaguchi et al. shows that various levels of colonic distention cause intestinal discomfort, which, in turn, causes an increase in activity in specific areas of the brain. Although Hamaguchi et al. does not relate the phenomenon of colonic distention to infants with colic specifically (but to patients with IBS (irritable bowel syndrome) (pg. 299, column 1, Abstract), it would have been obvious to one of ordinary skill in the art that the colicky infants, shown by Cune Castellana et al., would exhibit increased cerebral activity (similar to the (human) adults in the study shown by Hamaguchi et al.), in view of the teaching of Cune Castellana et al. that there are a variety of likely causes of infant colic, which include gas production, causing or independent of, abdominal distention (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because, aside from the other therapeutically beneficial properties of Bifidobacterium longum, as taught by Cune Castellana et al. (e.g., lack of intestinal gas production and reduction of intestinal pathogenic bacteria), Hamaguchi et al. now suggests that increased brain activity could be reduced by reducing abdominal or colonic distention caused by gas production- and Cune Castellana et al. shows that B. longum CECT 7894 did not produce gas (pg. 29, lines 23-24, Example 3). One of ordinary skill in the art would anticipate, in view of the various visceral and emotional disturbances caused by colonic distention, as taught by Hamaguchi et al., that decreasing brain activity would augment or optimize the calming effect caused by reducing abdominal discomfort in an infant with colic via administration of Bifidobacterium longum. For example, an increased calming effect could promote the longevity or quality of the infant’s sleep.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 5-9, filed 05 July 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, which are not the same as the references applied in the previous Office Actions.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631